      Case 1:12-cv-04502-ALC-RWL Document 252 Filed 12/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                12/8/2020
---------------------------------------------------------------X
SISTEM MÜHENDISLIK INSAAT SANAYI                               :
VE TICARET, A.Ş.,                                              :   12-CV-4502 (ALC) (RWL)
                                                               :
                                    Plaintiff,                 :
                                                               :   ORDER
                  - against -                                  :
                                                               :
THE KYRGYZ REPUBLIC,                                           :
                                                               :
                                    Defendant.                 :
---------------------------------------------------------------X
ROBERT W. LEHRBURGER, United States Magistrate Judge.

        On November 6, 2020, the Court issued an order requiring Defendant’s remaining

counsel of record Adrian Grant McCrea, by November 11, 2020, to either confirm

continued representation of Defendant or move to withdraw. (Dkt. 249.) The Court

received no response.

        On November 30, 2020, the Court issued an order to show cause why sanctions

should not be issued for non-compliance with the Court’s order, allowing Mr. McCrea to

make a written submission by December 7, 2020, and scheduling a show cause hearing

for December 8, 2020. (Dkt. 250.) Mr. McCrea did not make any written submission and

did not appear at the hearing.

        Shortly after the hearing, the Court contacted Mr. McCrea by telephone. Mr.

McCrea stated that he had been too sick to follow this case and was too ill to file a motion.

When asked if he would like to make an oral application to withdraw, Mr. McCrea said

yes. As a basis, Mr. McCrea represented that he has not spoken to Defendant in over a

year and that in his last communication with Defendant, Mr. McCrea asked to be paid for




                                                        1
     Case 1:12-cv-04502-ALC-RWL Document 252 Filed 12/08/20 Page 2 of 2




the services he had already rendered, but Defendant refused to pay Mr. McCrea and

replaced him with different counsel, who has since withdrawn.

       Good cause being shown, Mr. McCrea’s oral application to withdraw as counsel

for Defendant is granted. The Court respectfully requests that the Clerk of the Court

remove Mr. McCrea as counsel of record for Defendant.

       Once again, Defendant is reminded that it may only appear through counsel.

Defendant shall have until January 8, 2021 to do so. Failure to appear through counsel

may result in default.

                                        SO ORDERED.



                                        _________________________________
                                        ROBERT W. LEHRBURGER
                                        UNITED STATES MAGISTRATE JUDGE

Dated: December 8, 2020
       New York, New York




                                          2
